                             IN THE UNITED STATES DISTRICT COURT
                                   FOR THE DISTRICT OF UTAH


    FEDERAL TRADE COMMISSION,                                 MEMORANDUM DECISION AND
                                                              ORDER GRANTING RECEIVER’S
            Plaintiff,                                       UNOPPOSED MOTION TO APPROVE
    v.                                                             SALE OF VEHICLE

    ELITE IT PARTNERS, INC., a Utah                                       2:19-cv-125-RJS-CMR
    corporation doing business as ELITE IT
    HOME, and                                                    Chief District Judge Robert J. Shelby

    JAMES MICHAEL MARTNIOS,                                      Magistrate Judge Cecilia M. Romero
    individually and as an officer of ELITE IT
    PARTNERS, INC.,

            Defendants.


           Before the court is the Receiver’s Unopposed Motion to Approve Sale of Vehicle. 1 In

the Motion, the Receiver requests the court waive the private sale requirements of 28 U.S.C.

§§ 2001, 2004. For the following reasons, the court waives the statutory requirements and

GRANTS the Receiver’s Motion.

           A court has the discretion to waive the statutory requirements for the sale of personal

property. 2 The Receiver’s Motion concerns the sale of a Ford F-150. Because it is not

permanently affixed to land, a Ford F-150 is personal property. 3 For a few reasons, the court

exercises its discretion to waive the statutory requirements. The used car market is established.


1
    Dkt. 118.
2
 See 28 U.S.C. § 2004 (“Any personalty sold under any order or decree of any court of the United States shall be
sold in accordance with section 2001 of this title, unless the court orders otherwise.); SEC v. Wilson, No. 12-CV-
15062, 2013 WL 1283437, at *1 (E.D. Mich. Mar. 28, 2013).
3
  See, e.g., Crystal Car Line v. State Tax Comm’n, 110 Utah 426, 436 (1946); see also Humble Oil & Ref. Co. v.
Copeland, 398 F.2d 364, 366 (4th Cir. 1968) (“Whether property is real or personal is determined by the law of the
state where it is situated.”).
The sale price is fair. And the costs of meeting the statutory requirements would unproductively

erode the receivership estate. Accordingly, the court GRANTS the Receiver’s Motion.

       SO ORDERED this 14th day of June, 2019.

                                            BY THE COURT:


                                            ________________________________________
                                            ROBERT J. SHELBY
                                            Chief United States District Judge




                                               2
